Citation Nr: 1741987	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  16-57 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip injury.

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to service connection for a right leg injury.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel



	INTRODUCTION	

The Veteran served on active duty from August 1952 to August 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A Notice of Disagreement was received in September 2013.  In September 2016, a Statement of the Case was issued, and, in November of that year, the Veteran filed his substantive appeal (via a VA Form 9).

In July 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to schedule the Veteran for a VA examination and to obtain government treatment records.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  

The Veteran served in the Air Force from August 1952 to August 1956.  In a July 2017 Hearing, the Veteran asserted that he was injured in an accident in which the nose of an engine was dropped upon the Veteran's right hip and a fork lift was used to remove the engine, which further injured the Veteran's leg.  During the hearing, the Veteran stated that the accident occurred between 1954 and 1955, but that he could not remember the exact date.   The Veteran stated that he was subsequently hospitalized at Loring Air Force Base for two or three days and was told that his leg had been crushed and that it would bother him for a while.  See July 2017 Hearing transcript, page 5.  

The Veteran also requested for the VA to obtain his medical treatment records from Loring Air Force Hospital in Bangor, Maine from 1952 to 1953 related to his accident injuring his right leg, right hip, and right knee.  See April 2015, Statement in Support of Claim.  However, while the record indicates requests for service treatment records, no requests or formal finding of unavailability is of record specifically for Loring Air Force Hospital.  The Board notes that some treatment notes from Loring AFB Hospital are in the Veteran's service treatment records for an injury unrelated to the claims before the Board.  The Board, however, recognizes that clinical/hospitalization records are often kept separate from other service treatment records.  The Board finds that a specific request should be made to obtain clinical/hospitalization records pertaining to treatment the Veteran reportedly underwent.  38 C.F.R. § 3.159(c)(2) (2016).  

The Board also notes that the Veteran has not been provided a VA examination to determine the nature and etiology of a right leg, right hip, and right knee.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As discussed above, the Veteran submitted lay evidence in the form of hearing testimony about an in service incident, injury, and subsequent medical treatment.   However, the Veteran has not been provided a VA examination specific to a right hip injury, right knee condition or right leg injury, and their possible relationship to his service. The Board finds that while the Veteran's lay statements may not be competent to be dispositive of the claims, those statements are sufficient to overcome the low threshold necessary to trigger VA's duty to provide an examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the Veteran is entitled to a VA examination to address his claims of a right hip injury, a right knee condition, and a right leg injury.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the NPRC or any other appropriate custodian and specifically request service clinical/hospitalization records pertaining to treatment the Veteran reportedly underwent for a right hip, right knee, and right leg injury sometime in 1952, 1953, 1954, or 1955 at the Loring Air Force Base Hospital.  

If all procedurally appropriate actions have been taken to locate and secure any additional service treatment records, and it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, the AOJ must make a formal finding to that effect. The AOJ must also provide the Veteran and his representative with proper notice that meets the requirement under 38 U.S.C.A. § 5103A (b) (2) and 38 C.F.R. § 3.159 (e) and including (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, and (c) a description of any further action to be taken by VA with respect to the claim. The Veteran and his representative must then be given an opportunity to respond.

2.  Schedule the Veteran for an appropriate VA examination regarding the nature and etiology of the Veteran's claimed right hip, right knee, and right leg condition. The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions. Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished. The examiner is directed to the Veteran's lay statements regarding the onset of his symptomatology.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current disability of the right hip, right knee, and right leg that is etiologically related to a right hip, right knee, and right leg injury that allegedly occurred during his period of service.  In so opining, the examiner must address the likelihood that the injury [nose of an engine dropped on the right hip and a fork lift used to remove the engine, which further injured the leg] described by the Veteran could have caused any current right hip, right knee, and right leg condition.  The examiner should indicate whether any pathology/disease process associated with any current right hip, right knee, and right leg condition is consistent with the mechanism of injury claimed by the Veteran.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  Thereafter, readjudicate the Veteran's claims of entitlement to service connection for a right hip injury, a right knee condition, and a right leg injury.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)













This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




